Citation Nr: 1519704	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-20 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a deviated septum.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to service connection for an obstructed left tear duct (lacrimal gland).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).

In characterizing the issues on appeal, the Board recognizes that the RO has not developed a specific claim for service connection for a deviated septum or an obstructed left tear gland.  However, as will be discussed further below, the claims for service connection for a deviated septum and an obstructed left tear glad are part and parcel of the Veteran's claim for service connection for sleep apnea.  As the Board is granting the claims decided herein, no prejudice will befall the Veteran through the Board's characterization of the issues on appeal.

In February 2015, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.


FINDINGS OF FACT

1.  Resolving all doubt in his favor, the Veteran has a current diagnosis of a deviated septum which is related to active duty service.

2.  Resolving all doubt in his favor, the Veteran has a current diagnosis of obstructive sleep apnea which is related to active duty service.

3.  Resolving all doubt in his favor, the Veteran has a current diagnosis of an obstructed left tear duct (lacrimal gland) which is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for deviated septum are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for the establishment of service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for the establishment of service connection for obstructed left tear duct (lacrimal gland) are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In light of the fully favorable determination in regard to the claims decided below, no discussion of compliance with VA's duty to notify and assist is necessary.

II.  Analysis

The Board applies statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Here, the Veteran claims that he has a deviated septum, sleep apnea, and an obstructed left eye tear gland as a result of a crushing facial injury that occurred when another soldier leapt on him during a mortar round impact while on active duty.  

The Board notes that the ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case- by-case basis.  See VAOPGCPREC 12-99; 65 Fed.Reg. 6527 (2000).

Here, the Veteran's service personnel records show that he was awarded the Vietnam Campaign Medal and the Combat Medical Badge.  As such, the Board finds that the Veteran is a combat Veteran.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2014) are for application, and the Board has accepted the Veteran's description of experiencing a crushing facial injury as a result of another soldier leaping on him as a result of a mortar round impact while on active duty.

Additionally, the Veteran is competent to describe the circumstances surrounding his in-service septum injury and to report the septum and sleep symptoms that he experiences because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lay evidence-as, for example, the Veteran's contentions in the present case-does not lack credibility simply because it is unaccompanied by contemporaneous medical evidence).  

The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  However, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  

A service treatment record from September 1969 documents a deviated septum.

In a January 2013 letter, J.E.V., M.D., noted that he had reviewed a service treatment record which documented the presence of a right side septum deviation in September 1969-while the Veteran was on active duty.  Dr. V. also reviewed the Veteran's private treatment records and opined that it was very likely that the Veteran's current sleep apnea was at least aggravated, if not caused, by his deviated septum.  He further opined that although the Veteran's sleep apnea was first diagnosed in 2003, it likely existed for an extended period of time before that.  Dr. V. felt that the Veteran had a very strong case for service connection for sleep apnea.

A VA compensation and pension examiner reviewed the Veteran's claims file in April 2014.  It was noted that the service treatment records documented a deviated septum.  The examiner opined that it was less likely than not that the Veteran's current sleep apnea was the result of his deviated septum.  The examiner acknowledged that risk factors for obstructive sleep apnea include craniofacial abnormalities.  He opined that although nasal congestion convers an approximately two-fold increase in the prevalence of obstructive sleep apnea, nasal septal deviation does not in and of itself cause an increase in nasal congestion.  

T.A., M.D., reviewed the claims file in September 2014.  He commented on the Veteran's report of being smashed by another soldier during a nighttime mortar attack while on active duty.  He additionally commented on the Veteran's post-service history.  Dr. A. indicated that due to the in-service crushing injury, the Veteran's left eye continually waters, and he has an obstructed left tear duct (lacrimal gland).  Dr. A. reviewed the April 2014 VA examiner's opinion and disagreed.  He opined that the Veteran's disabilities stemmed from the time that the Veteran's nasal septum was crushed, and he opined that the Veteran should receive service connection for a disorder of the lacrimal apparatus, deviated septum, and obstructive sleep apnea.

Service connection has not previously been awarded, or even claimed, for the Veteran's deviated septum.  However, the service treatment records clearly document an in-service incurrence of a deviated septum, and Dr. V., Dr. A., and the April 2014 VA examiner indicate the current presence of a deviated septum.  The Veteran's competent and credible lay statements provide a continuity of deviated nasal symptoms between his service and the present time.  As such, the Board finds that the criteria for service connection for a deviated septum have been met.

Further, as noted above, the Veteran is a combat Veteran, and as such, the Board accepts his account regarding his in-service nasal injury.  Although the April 2014 VA examiner opined that it was less likely than not that the Veteran's current sleep apnea is a result of his deviated septum, Dr. V. and Dr. A. provided a competent and credible medical nexus between the two.  Additionally, Dr. A. provided a competent and credible medical nexus between the Veteran's current left eye tear duct obstruction and his in-service nasal injury.  Significantly, no evidence of record affirmatively contradicts the Veteran's account, and the Veteran has been consistent regarding his recollections and symptoms.  Notably, the VA examiner did not actually examine the Veteran opinion, but simply offered an opinion after reviewing the claims file.  Contrastingly, Dr. V. actually examined the Veteran and included an analysis of the service treatment records and post-service medical records.  Additionally, Dr. A. provided a much more thorough analysis supporting his given opinions.  As such, the Board finds that the negative VA opinion is outweighed by the letters from Dr. V. and Dr. A. coupled with the Veteran's competent, credible testimony. 

As the Veteran is competent to describe his in-service nasal injury, as his assertions of a continuity of symptomatology are supported by two health care professionals, as his assertions are credible, and as he has a current diagnoses of a deviated septum, obstructive sleep apnea, and obstructed left tear duct (lacrimal gland), the benefit-of-the-doubt rule applies and service connection is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a deviated septum is granted.

Service connection for obstructive sleep apnea is granted.

Service connection for an obstructed left tear duct (lacrimal gland) is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


